DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12-14 recites the limitations "determining a direction of the first control based on a component in the first axial direction of a difference between the first region reference coordinate point and a coordinate point of the coordinate input performed in the first region after the setting of the first region reference coordinate point" and “determining a direction of the second control based on a component in a second axial direction of a difference between the second region reference coordinate point and a coordinate point of the coordinate input performed in the second region after the setting of the second region reference coordinate point, the second axial direction being different from the first axial direction” in limitations 3 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 have been rejected as they depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nakamura et al. (US 2020/0038746 A1) (henceforth, “Nakamura”).
Regarding claims 1 and 12-14, Nakamura teaches a non-transitory computer-readable storage medium, a method, a system, and apparatus having stored therein instructions that, when executed by a computer of an information processing apparatus that controls a game using a coordinate input detected by a touch input device having a touch region, cause the computer to perform operations comprising:
setting a first and a second region in the touch region, wherein the first and second regions are arranged side by side in a first axial direction without overlapping each other (e.g., regions RA (first) and LA (second) in Fig. 4);
setting a first region reference coordinate point as a reference coordinate point in the first region based on the coordinate input performed in the first region (e.g., selecting a button E18-1 or E18-2 in Para. 178), and setting a second region reference coordinate point as a reference coordinate point in the second region based on the coordinate input performed in the second region (e.g., operating dpad E10 in Fig. 5 and Para. 59);
determining a direction of the first control based on a component in the first axial direction of a difference between the first region reference coordinate point and a coordinate point of the coordinate input performed in the first region after the setting of the first region reference coordinate point (e.g., operating button E18-2 after E18-1 in Para. 178); and
determining a direction of the second control based on a component in a second axial direction of a difference between the second region reference coordinate point and a coordinate point of the coordinate input performed in the second region after the setting of the second region reference coordinate point, the second axial direction being different from the first axial direction (e.g., moving a touch position in Fig. 8 and Para. 67), wherein
when the coordinate input is started in the second region, and thereafter, the coordinate input is continued, so that the coordinate input indicates a coordinate point in the first region (e.g., dpad in the left-side area LA, the first area mover 161 moves the dpad E10 (base portion E11 and pointer portion E13) into the right-side area RA in Fig. 10 and Para. 162),
the reference coordinate point is set in the first region or the second region, based on the coordinate point of the coordinate input (e.g. buttons in first region E18-1 and E18-2 are set in Para. 178 and using the dpad in the second region in Para. 59), and
the direction of the first control is determined based on a component in the first axial direction of a difference between the reference coordinate point and the coordinate point in the first region (e.g. using buttons in first region E18-1 and E18-2 that use different coordinate points in Para. 178).
Regarding claim 2, Nakamura teaches the reference coordinate point is moved to approach the coordinate point of the coordinate input according to the distance between the coordinate point of the coordinate input and the reference coordinate point (Para. 73 and Fig. 9B).
Regarding claim 3, Nakamura teaches when the coordinate input is started in the second region, and thereafter, the coordinate input is continued, so that the coordinate input indicates a coordinate point in the first region, a coordinate point at which the coordinate input has entered the first region is set as the reference coordinate point (Para. 162 and Fig. 10).
Regarding claim 4, Nakamura teaches the direction of the second control is not determined by the component in the second axial direction of the difference between the first region reference coordinate point and the coordinate point of the coordinate input performed in the first region after the setting of the first region reference coordinate point (For example, the left-side area LA is mainly used for performing a movement designation operation on the user character UC. Meanwhile, the right-side area RA is mainly used for performing an operation other than a movement designation operation on the user character UC in Para. 56).
Regarding claim 5, Nakamura teaches the direction of the first control is not determined by the component in the first axial direction of the difference between the second region reference coordinate point and the coordinate point of the coordinate input performed in the second region after the setting of the second region reference coordinate point (e.g., For example, the left-side area LA is mainly used for performing a movement designation operation on the user character UC. Meanwhile, the right-side area RA is mainly used for performing an operation other than a movement designation operation on the user character UC in Para. 56).
Regarding claim 6, Nakamura teaches even when the first control based on the coordinate input performed in the first region after the setting of the first region reference coordinate point is being performed, the second control based on the coordinate input in the second region is performed (e.g., for example, the left-side area LA is mainly used for performing a movement designation operation on the user character UC. Meanwhile, the right-side area RA is mainly used for performing an operation other than a movement designation operation on the user character UC in Para. 56).
Regarding claim 7, Nakamura teaches the touch input device has a rectangular touch region having a first and a second side, the first side being longer than the second side (Fig. 4).
Regarding claim 8, Nakamura teaches the first axial direction is parallel to the first side (Fig. 4).
Regarding claim 9, Nakamura teaches one half region in the first axial direction of the touch region is set as the first region, and the other half region in the first axial direction of the touch region is set as the second region (Fig. 4).
Regarding claim 10, Nakamura teaches the first control moves a character object disposed in the virtual space (Fig. 5).
Regarding claim 11, Nakamura teaches the second control moves another object from a character object disposed in the virtual space (Fig. 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715